Title: To Thomas Jefferson from Robert Hare, 23 March 1824
From: Hare, Robert
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            March 23rd 1824
                    I received a few days ago your letter requesting a list of such apparatus as I might conceive necessary to a course of Chemical Lectures in your new College, I have already applied myself to the undertaking thus requested, but find it attended by some perplexity. The articles used by Chemists are very various, & the cost varies with the size & the finish. I use many articles made in my own laboratory of the cost of which I have no account.I will however do the best I can to inform you, & although very much occupied in the examination of candidates, for degrees, & some important law business, I hope to finish the list & forward it in time to answer your purpose—I take the liberty of saying that it would, in my opinion, be better to elect the Profr who is to use the apparatus, before it is purchased; as articles which might be very useful in the hands of one professor, might be unimployed by another—I will avail myself of this opportunity, to recommend Dr B F Bache as a person well qualified for your chemical Chair.He is a son of the gentleman whose name he bears, & a grandson of our illustrious countryman Franklin—I know him to be one of the most learned chemists of our country, he has a very solid understanding, is very discreet, & has no small share of dignity in his deportment. I have great confidence in his integrity, & believe his dispositions uncommonly amiable.—I am Sir respectfully Yours
                        Robt Hare